Citation Nr: 0005359	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-33 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractured metatarsals of the right foot, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of 
fractured metatarsals of the left foot, currently evaluated 
as 30 percent disabling.  

3.  Entitlement to an increased rating for a left ankle 
sprain, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
hypertrophied tonsils.  

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 1997 RO decision which denied an 
increase in a 30 percent rating for residuals of fractured 
metatarsals of the right foot, denied an increase in a 30 
percent rating for residuals of fractured metatarsals of the 
left foot, increased the rating for a left ankle sprain from 
10 percent to 20 percent, denied a compensable rating for 
hypertrophied tonsils, and denied a TDIU rating.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fractured 
metatarsals of the right foot are manifested by deformity, 
pain, and severe degenerative changes; there is no actual 
loss of use of the foot.

2.  The veteran's service-connected residuals of fractured 
metatarsals of the left foot are manifested by deformity, 
pain, and severe degenerative changes; there is no actual 
loss of use of the foot.

3.  The veteran's service-connected left ankle sprain is 
manifested by swelling, degenerative changes, and reduced 
range of motion of 10 degrees of dorsiflexion and 15 degrees 
of plantar flexion.  

4.  The veteran's service-connected hypertrophied tonsils are 
manifested by enlarged tonsils, but with no disease or 
functional impairment.  

5.  The veteran's service-connected disabilities (which have 
a combined rating of 70 percent) effectively preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of fractured metatarsals of the right foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of fractured metatarsals of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).  

3.  The criteria for a rating in excess of 20 percent for a 
left ankle sprain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).

4.  The criteria for a compensable rating for hypertrophied 
tonsils have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.31, 4.97, Diagnostic Code 6516 (1999).

5.  The requirements for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1952 to 
January 1956.  A review of his service medical records shows 
that in February 1955 the veteran fell from a height of about 
25 feet and landed on the balls of his feet.  He sustained 
simple fractures of the 3rd, 4th, and 5th metatarsals of the 
right foot and of the 3rd and 4th metatarsals of the left 
foot, without artery or nerve involvement, and his left ankle 
was swollen and tender.  The veteran was hospitalized for two 
months prior to returning to duty.  In July 1955, he was 
treated for a sore throat and laryngitis.  On a physical 
examination for separation purposes in January 1956, the 
veteran had hypertrophic tonsils.  

In an April 1956 decision, the RO granted service connection 
for residuals of fractured metatarsals of the right foot and 
for residuals of fractured metatarsals of the left foot with 
sprain of the left ankle; a 10 percent rating was assigned to 
each extremity.

In a May 1956 decision, the RO granted service connection for 
hypertrophied tonsils; a noncompensable rating was assigned.

In a July 1986 decision, the RO established a separate 10 
percent rating for the veteran's service-connected left ankle 
sprain.  

Records from the Social Security Administration (SSA) show 
that in December 1987 the veteran was determined to be 
disabled pursuant to the Social Security Act, based on 
medical records dated from 1985 through 1987.  His primary 
diagnosis was multiple metatarsal fractures of both feet; his 
secondary diagnosis was osteoarthritis.  On a December 1987 
vocational report, the veteran indicated that he worked in 
electrical and mechanical maintenance from January 1978 to 
June 1987, which required much walking and standing.  A 
December 1987 transferability analysis indicated that the 
veteran's past relevant work in electrical maintenance 
required a medium level of exertion.  The analysis indicated 
that the veteran's limitations included standing/walking for 
three to four hours, an occasional push/pull of both feet, 
and an occasional climb, balance, stoop, etc.  The outcome of 
the analysis showed that the veteran's skills were not 
transferable because they were not applicable to work 
performed in the seated position.  

In a May 1988 decision, the RO assigned a 30 percent rating 
for the service-connected right foot condition and a 30 
percent rating for the service-connected left foot condition.

A January 1992 VA pain clinic record notes the veteran's 
complaints of feet and back pain.  He was injected at a few 
trigger points and referred for a podiatry appointment.  

A May 1992 VA podiatry clinic record notes that the veteran 
complained of progressively worsening pain in his feet, left 
worse than the right.  An examination revealed a moderate 
amount of deformity of the feet.  It was noted that the 
veteran had molded shoes.  The clinic record notes that X-
rays showed severe degeneration of the metatarsophalangeal 
(MTP) joints with cystic changes of toe indicative of 
rheumatoid arthritis.  An X-ray report on that day reveals an 
impression of hammer toes, probable old fracture of the 3rd 
and 4th left metatarsals, a question of gout or severe 
osteoarthritis of the 1st left MTP, and bilateral hallux 
valgus with the left greater than the right.  

A June 1992 VA orthopedic clinic record notes, in pertinent 
part, that on examination of the feet the veteran had 
enlargement of the metatarsal heads bilaterally with 
tenderness to palpation over the plantar aspect of the 
metatarsal heads.  There was clawing of the minor toe on both 
feet.  A sensory and vascular examination was within normal 
limits.  The assessment was osteoarthritis the lumbar spine 
and both feet.  

A November 1992 VA outpatient record indicates that the 
veteran was unable to walk more than 10 feet without shoes 
and that he had specially made extra-wide shoes with supports 
that helped significantly so that he was able to walk about a 
mile but with moderate to severe pain.  An examination 
revealed both feet to be tender throughout the forefoot, with 
widening of the forefoot bilaterally and hallux valgus.  
There was a very tender bunion at the left 1st metaphalangeal 
and a moderately tender bunion at the right 1st 
metaphalangeal.  Range of motion of the feet was dorsiflexion 
of 0 degrees (both feet), plantar flexion of 20 degrees (left 
foot) and 30 degrees (right foot), and lateral/medial motion 
of 10 degrees (both feet).  There was clawing of all the toes 
with multiple subluxated metaphalangeal.  The record notes 
that X-rays showed cystic changes at the MTP heads.  The 
assessment included wide forefeet, cystic changes, claw toes, 
hallux valgus.  An X-ray report of the feet at that time 
revealed essentially stable deformities of both feet with 
only slight progression in the right hallux valgus deformity, 
arthritic changes that were degenerative but suggested a 
component of gouty arthritis, and a question of bilateral 5th 
MTP tophi.  

A December 1992 VA orthopedic clinic record notes, in 
pertinent part, that on examination of the feet the veteran 
had enlargement of the 5th metatarsal heads bilaterally, with 
clawing of the minor toes of both feet and tenderness to 
palpation over the plantar aspect of the metatarsal heads.  A 
sensory and vascular examination was within normal limits.  
The assessment was osteoarthritis of the lumbar spine and 
both feet.  

On a December 1992 VA outpatient record, surgical options for 
treatment of the veteran's foot condition were discussed.  

A February 1993 VA outpatient record indicates that the 
veteran was seen for painful feet.  An April 1993 outpatient 
record indicates that the veteran was referred for evaluation 
of atypical rheumatic arthritis, with pain mostly in the low 
back and shoulders.  The veteran's complaints, in pertinent 
part, involved swelling in the joints of his feet and ankles.  
An examination revealed severe deformity of the feet, hammer 
toes bilaterally with calluses over the metatarsal heads, and 
hyperesthesia of the feet which were otherwise grossly within 
normal limits.  The assessment included arthritis changes.   

A June 1993 VA orthopedic clinic record shows that the 
veteran was evaluated for recurrent pain in the lumbosacral 
spine and feet.  An examination revealed enlargement of the 
metatarsal heads bilaterally, with clawing of the toes.  The 
veteran was tender to palpation over the metatarsal heads 
bilateral, with normal sensation on the plantar surface of 
the foot.  The assessment was osteoarthritis of the lumbar 
spine and both feet.  

A June 1993 outpatient record indicates that the veteran was 
seen in a follow-up visit for his foot condition.  The 
veteran complained of painful feet over the metatarsal heads 
and toes, especially with ambulation, burning dysesthesia, 
and cramps in the toes unrelated to activity.  An examination 
revealed bilateral hammer toe deformity.  The assessment 
included bilateral foot deformity secondary to old trauma.  

VA hospital records dated in September 1993 show that the 
veteran was admitted for atypical chest pain.  An examination 
showed, in pertinent part, bony deformity in both feet 
related to old trauma.  On the day of admission, the veteran 
was seen in the rheumatology clinic, where chronic feet 
deformities were noted.  The hospital discharge diagnoses 
were atypical chest pain, traumatic arthritis in both feet, 
hypertension, tobacco abuse, and testicular cyst.  

A December 1993 VA orthopedic clinic record shows that the 
veteran was evaluated for recurrent pain in the lumbosacral 
spine and feet.  An examination revealed enlargement of the 
metatarsal heads on both feet with clawing of the minor toes 
bilateral.  The veteran was tender to palpation over the 
plantar aspects of the metatarsal heads on both feet.  A 
sensory and vascular examination was within normal limits.  
The assessment was osteoarthritis of the lumbosacral spine 
and both feet.  

A June 1994 VA orthopedic clinic record shows that the 
veteran was evaluated for recurrent lumbosacral spine and 
foot pain.  An examination revealed enlargement of the 
metatarsal heads on both feet with claw toe deformities of 
the left minor toes.  A sensory and vascular examination was 
within normal limits.  The assessment was osteoarthritis of 
the lumbosacral spine and both feet.  

A December 1994 VA orthopedic clinic record shows that the 
veteran was evaluated for recurrent foot pain.  It was noted 
that he recently obtained a pair of custom-made shoes which 
were too small according to the veteran.  An examination 
revealed deformity of both feet, with claw toe deformities of 
the minor toes bilaterally and hallux valgus deformities of 
both great toes with bunion formation on the medial aspect of 
the 1st metatarsal heads.  There was prominence of the 
metatarsal heads with nontender callus formation beneath all 
metatarsal heads of both feet.  There was limited range of 
motion in the mid-tarsal regions of both feet.  There were 
palpable posterior tibial and dorsalis pedis pulses present.  
The assessment was osteoarthritis of both feet following 
metatarsal fractures and fracture dislocations of the MTP 
joints resulting from a fall.  The veteran was sent to the 
prosthetics department for alteration of his current shoes.  

A June 1995 VA orthopedic clinic record shows that the 
veteran was evaluated for pain in the lumbosacral spine and 
both lower extremities.  An examination revealed enlargement 
of the metatarsal heads of both feet with claw toe 
deformities of the minor toes with nontender calluses beneath 
the metatarsal heads.  The assessment was osteoarthritis of 
the lumbosacral spine and both feet.  

A July 1995 VA outpatient record indicates that the veteran 
complained of a swollen right foot after stepping on a rock 
with his shoes on.  

A December 1995 VA orthopedic clinic record notes, in 
pertinent part, that examination showed prominence of the 
metatarsal heads of both feet with tender callus formation 
beneath the metatarsal heads.  There was limited range of 
motion in the mid-tarsal and subtalar regions of the foot.  
There was claw toe deformities of the minor toes bilaterally.  
The assessment was osteoarthritis of the feet following 
metatarsal fractures and osteoarthritis of the lumbosacral 
spine.  

A January 1996 VA outpatient record indicates that an 
examination revealed hallux valgus bilaterally.  

A March 1996 VA outpatient record indicates that an 
examination revealed severe deformity of the toes bilaterally 
secondary to fracture and arthritis.  

A June 1996 VA orthopedic clinic record notes, in pertinent 
part, that examination showed prominent metatarsal heads in 
both feet with callus formation beneath the metatarsal heads.  
There was limited range of motion in the subtalar/mid-tarsal 
regions of the feet with clawing of the toes bilaterally.  A 
sensory and vascular examination was within normal limits.  
The assessment was osteoarthritis of both feet and 
lumbosacral spine.  

A June 1996 VA outpatient record indicates that the veteran 
had deformity of the feet and metatarsal hallux bunion.  He 
was diagnosed with hallux valgus and degenerative joint 
disease of the feet.  

In July 1996, the veteran submitted claims for an increased 
rating for all his service-connected disabilities and for a 
TDIU rating.  In his application for increased compensation 
based on unemployability, the veteran reported that he had 
completed high school and two years of college.  He reported 
that he last worked full-time in May 1987.  He reported that 
he was last employed as a driver for a limousine service 
(Coachman Limousine) from July 1992 to November 1995, and 
that he left his last job because of his disability and has 
not tried to obtain employment since then.  He denied 
receiving any education or training since he became too 
disabled to work.  In response to what service-connected 
disability prevented him from securing or following any 
substantially gainful occupation, the veteran identified his 
feet and also referred to his arms and back (which are not 
service-connected).  

A September 1996 statement from Coachman Limousine, Inc. 
indicated that the veteran worked as a chauffeur in its 
company from June 1993 to December 1995, that he was on call 
daily, and that the number of hours he worked in a week 
varied.  The company indicated that it made concessions to 
the veteran on account of his disability, noting that it 
restricted the distances he needed to walk.  It was also 
noted that the veteran was unable to lift luggage before he 
had to stop driving due to pain.  

A November 1996 VA outpatient record indicates that the 
veteran was referred to the pain clinic for evaluation of 
pain in his feet and hands.  The record notes that the 
veteran had diagnoses of degenerative disc disease and 
stenosis of the cervical spine, a history of Graves disease, 
high blood pressure, coronary artery disease, and traumatic 
arthropathy of the ankles and feet.  

On a February 1997 VA examination, the veteran complained, in 
pertinent part, of painful feet and ankles, loss of balance 
in walking, loss of ability to walk any distance, and 
swelling of the feet.  He reported that his padded shoes did 
not help him and that he had a cane to aid him in walking and 
keeping balance.  It was noted that the veteran walked with a 
wide-based, slow gait.  On examination of the nose, sinuses, 
mouth and throat, the tonsils were enlarged, bilaterally; 
otherwise, they appeared normal.  Examination of the feet 
showed them to be grossly deformed in a hallux valgus type 
drifting deformity.  There was a good deal of pain over the 
metatarsals on squeezing and pain over the plantar fascia 
which was thickened bilaterally.  There was some swelling 
over the metatarsal arch.  The only significant motion of the 
toes on both feet was flexion and some extension of the great 
toe.  There was reduced motion of the foot on the left.  X-
rays of the left foot revealed severe hallux valgus, severe 
degenerative change at the 1st MTP joint with pronounced 
cystic abnormality of the distal 1st metatarsal bone, and 
deformity and subluxation at all MTP joints.  X-rays of the 
right foot revealed mild hallux valgus and deformity and 
subluxation at all MTP joints except the 1st MTP joint.  
Examination of the left ankle showed it to be swollen.  There 
was no tenderness on palpation.  The left ankle motion was 
reduced, with 10 degrees of dorsiflexion and 15 degrees of 
plantar flexion.  X-rays of the left ankle revealed 
degenerative changes and old trauma.  The diagnoses were 
fractured metatarsals with deformity and pain of the feet, 
and X-rays showing hallux valgus and severe degenerative 
changes; history of sprained ankles with reduced motion, and 
X-rays showing degenerative changes; arthritis of the hands 
and wrists with X-rays showing degenerative changes; minimal 
degenerative arthritis of the left shoulder with normal range 
of motion; advanced cervical degenerative and intervertebral 
disk disease; lumbar strain with minimal arthritic 
degenerative change; and enlarged tonsils, with no disease 
found on this examination.  

In a July 1997 decision, the RO denied an increase in a 30 
percent rating for residuals of fractured metatarsals of the 
right foot, denied an increase in a 30 percent rating for 
residuals of fractured metatarsals of the left foot, granted 
an increased rating to 20 percent for a left ankle sprain, 
denied a compensable rating for hypertrophied tonsils, and 
denied a TDIU rating.  

In August 1997, the veteran's notice of disagreement with the 
RO's decision was received, indicating that he sought a 
higher rating for all his service-connected disabilities and 
a TDIU rating.  In a November 1997 substantive appeal, the 
veteran's representative stated that the veteran was seeking 
a 100 percent schedular rating or a TDIU rating.    

II.  Analysis

The veteran contends that his service-connected disabilities 
are more disabling than reflected in the current evaluations 
and preclude him from substantially gainful employment.  It 
is noted that his claims are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  The Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

A.  Increased Ratings

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Feet

The veteran is evaluated for his residuals of fractured 
metatarsals of the feet under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, for foot injuries.  A 30 percent rating is 
assigned for the right foot and a 30 percent rating is 
assigned for the left foot.  Under Code 5284, a severe foot 
injury warrants a 30 percent evaluation, and actual loss of 
use of the foot warrants a 40 percent evaluation.  Loss of 
use of both feet warrants a 100 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5110.  Loss of use of a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation at the site of the election below the knee with 
use of a suitable prosthesis; the determination will be made 
on the basis of the actual remaining function, whether the 
acts of balance, propulsion, etc. could be accomplished 
equally well with an amputation stump and prosthesis.  
38 C.F.R. §§ 3.350, 4.63.

The medical evidence, including the 1997 VA examination, 
shows that the right and left foot disabilities are 
manifested by deformity and pain with severe degenerative 
changes.  Despite the severe and restrictive nature of his 
service-connected condition, the evidence shows that the 
veteran was able to walk with padded shoes, albeit with a 
wide-based, slow gait and the aid of a cane.  There remains 
some useful function of both feet, and clearly he would not 
be equally well served by amputations of his feet and use of 
prostheses.  Loss of use of the feet is not shown, and thus 
higher ratings on such basis are not warranted.

There is no other applicable code under VA's Schedule for 
Rating Disabilities that would provide for a higher rating 
for the veteran's foot disabilities.  (38 C.F.R. § 4.71a, 
Diagnostic Code 5278 for acquired claw foot, which provides 
for a 30 percent rating for a unilateral condition and a 50 
percent rating for a bilateral condition, does not afford a 
higher rating.)  The Board notes that the veteran has been 
diagnosed with hallux valgus and hammer toes in association 
with his foot disabilities; however, additional separate 
ratings under Code 5280 and 5282 are prohibited by the rule 
against pyramiding.  See 38 C.F.R. § 4.14.  

Considering all the evidence, the Board finds that no more 
than a 30 percent rating is warranted for each foot.  As the 
preponderance of the evidence is against the veteran's 
increased rating claims, the benefit of doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Left Ankle

The veteran is evaluated for his left ankle sprain under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion 
of the ankle.  Under that code, marked limitation of motion 
of the ankle warrants a 20 percent evaluation.  The veteran's 
left ankle sprain is currently evaluated as 20 percent 
disabling.  That is, he is rated at the maximum allowable 
under the code.  In order for a 30 percent rating to be 
assigned, the veteran's ankle must be ankylosed, in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

On the VA examination in 1997, the left ankle was swollen and 
had a reduced range of motion of 10 degrees of dorsiflexion 
and 15 degrees of plantar flexion.  X-rays revealed 
degenerative changes.  Considering all the evidence, the 
Board finds that no more than a 20 percent rating is 
warranted.  The medical evidence does not show that the 
veteran's left ankle is ankylosed for a higher rating under 
Code 5270.  As the preponderance of the evidence is against 
the veteran's increased rating claim, the benefit of doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

3.  Tonsils

The veteran is evaluated for his hypertrophied tonsils by 
analogy (38 C.F.R. § 4.20) under 38 C.F.R. § 4.97, Diagnostic 
Code 6516, for chronic laryngitis.  A noncompensable rating 
is currently assigned.  Under Code 6516, a 10 percent 
evaluation is warranted where chronic laryngitis is 
manifested by hoarseness, with inflammation of cords or 
mucous membrane.  When these requirements are not shown, a 0 
percent rating is to be assigned in accordance with 38 C.F.R. 
§ 4.31.

A review of the record shows no complaints or treatment 
referable to the tonsils.  On the VA examination in 1997, the 
tonsils were enlarged but otherwise normal.  The diagnoses 
included enlarged tonsils with no disease found.  No 
functional impairment from the condition is shown.  
Considering all the evidence, the Board finds that no more 
than a 0 percent rating is warranted.  The medical evidence 
does not show that the veteran meets the criteria for a 10 
percent rating under Code 6516, and a 0 percent rating is 
proper in accordance with 38 C.F.R. § 4.31.  As the 
preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of one 60 percent 
disability or one 40 percent disability in combination, the 
following, in pertinent part, will be considered as one 
disability:  disabilities of one or both lower extremities, 
including the bilateral factor, if applicable; and 
disabilities resulting from common etiology or a single 
accident.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities include 
residuals of fractured metatarsals of the right foot (rated 
30 percent), residuals of fractured metatarsals of the left 
foot (rated 30 percent), a left ankle sprain (rated 20 
percent), and hypertrophied tonsils (rated 0 percent).  The 
combined rating of the right and left foot disability, which 
arose from a single accident, is 50 percent.  The combined 
rating of all service-connected disabilities, with 
consideration of the bilateral factor, is 70 percent.  38 
C.F.R. §§ 4.25, 4.26.  Therefore, the veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for a total unemployability rating on a 
schedular basis, and the determinative issue becomes whether 
he is unemployable due to service-connected disabilities.  

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

The record shows that the veteran has a high school diploma 
and completed two years of college.  He worked full-time in 
electrical and mechanical maintenance from 1978 to 1987.  
Thereafter, he was awarded SSA disability benefits, at least 
partly due to his service-connected foot conditions.  He 
stated that his service-connected disabilities of the feet, 
together with non-service-connected disabilities related to 
the arms and back, affected his employment such that he 
became too disabled to work full-time beyond 1987.  He most 
recently worked part-time as a chauffeur for a limousine 
service from about 1992 to 1995, but he maintains that even 
part-time work became too difficult to continue on account of 
pain.  The limousine company stated that it made allowances 
for the veteran by restricting the distances he had to walk.  
The veteran indicated that he left his last job because of 
his disability and has not worked since then.  He also 
indicated that he has not tried to obtain employment, or had 
any education or training, since he became too disabled to 
work.  

The VA examination in 1997 shows that the veteran's physical 
problems include some non-service-connected disorders 
consisting of intervertebral disk disease of the cervical 
spine and arthritis of the hands, wrists, left shoulder and 
cervical spine.  Treatment records prior to the VA 
examination indicate that the veteran also had a history of 
Graves disease, high blood pressure, and coronary artery 
disease.  These may not be considered in support of the TDIU 
claim. 

The Board notes that the veteran has a high school education 
and attended two years of college, and that his only training 
apparently was limited to his experience in electrical and 
mechanical maintenance, which was his last full-time job.  
The recent medical evidence suggests that service-connected 
disabilities of the right and left feet and the left ankle 
are now so severe that they may well prevent him from 
performing his last full-time job, the more recent part-time 
job as a limousine driver, or similar work for which he would 
otherwise be qualified by reason of his education and 
employment background.  

While the veteran has significant industrial impairment from 
non-service-connected conditions, the Board finds the 
evidence to be about evenly divided on the question of 
whether service-connected disabilities alone now prevent 
substantially gainful employment.  Therefore, the benefit-of-
the-doubt doctrine (38 U.S.C.A. § 5107(b)) is to be applied 
in the veteran's favor.  The Board thus concludes that the 
veteran's service-connected disabilities are of a severity to 
preclude gainful employment, and a TDIU rating is granted.


ORDER

An increased rating for residuals of fractured metatarsals of 
the right foot is denied.  

An increased rating for residuals of fractured metatarsals of 
the left foot is denied.  

An increased rating for a left ankle sprain is denied.  

A compensable rating for hypertrophied tonsils is denied.  

A total disability compensation rating based on individual 
unemployability is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

